  Case 3:20-cv-01000-MAB Document 1 Filed 09/30/20 Page 1 of 5 Page ID #1




                        UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF ILLINOIS

ELEANOR VAUGHAN,                             )
                                             )
       Plaintiff,                            )
                                             )
vs.                                          )      No.: 3:20-cv-1000
                                             )
                                             )
T. J. MAXX COMPANIES, INC.                   )
                                             )
       Defendant.                            )

                                  NOTICE OF REMOVAL

       COMES NOW The TJX Companies, Inc. (“TJX”), and, pursuant to 28 U.S.C. § 1441

and § 1446, files this Notice of Removal to the United States District Court for the

Southern District of Illinois. In support of removal to this Court, TJX states as follows:

       1.      This civil action was originally filed on or about August 13, 2020, in the

Circuit Court of St. Clair County, Illinois, bearing Case Number 2020-L-0610. Plaintiff

Eleanor Vaughan seeks to recover for a fall at a Marshall’s store.

       2.      The present action is a civil action of which this Court has diversity

jurisdiction pursuant to 28 U.S.C. § 1332, and the action may be removed to this Court

pursuant to the provisions of 28 U.S.C. § 1441 and 28 U.S.C. § 1446.

       3.      Plaintiff was, at the time of the commencement of said action, and ever since

has been, and still is, a resident and citizen of the State of Illinois.



                                                      Eleanor Vaughan vs. T.J. Maxx Companies, Inc.
                                                                               Case No.: 3:20-cv-1000
                                                                                           Page 1 of 5
  Case 3:20-cv-01000-MAB Document 1 Filed 09/30/20 Page 2 of 5 Page ID #2




        4.    Plaintiff’s Complaint is brought against “T. J. Maxx Companies, Inc.” The

corporation T. J. Maxx Companies, Inc. does not exist.

        5.    Plaintiff served The TJX Companies, Inc. with the Complaint.

        6.    The TJX Companies, Inc. is a Delaware corporation with its principal place

of business in Massachusetts.

        7.    Therefore, the action is between parties of diverse citizenship.

        8.    Plaintiff’s Complaint does not plead a specific dollar amount for damages.

TJX reasonably believes that the damages sought by plaintiff are in excess of Seventy-

Five Thousand Dollars ($75,000) and, therefore, the matter and amount in controversy in

said action, exclusive of interest and costs, exceeds the sum or value of Seventy Five

Thousand Dollars ($75,000).

        9.    The District Courts adhere to a policy favoring prompt removal of cases so

that a defendant should effect removal when it appears likely from the face of the

complaint that the amount in controversy exceeds $75,000, even when the complaint does

not explicitly demand a figure exceeding $75,000. McCoy v. General Motors Corp., 226

F.Supp.2d 939, 941 (N.D. Ill. 2002) (“courts have routinely held that when plaintiffs allege

serious, permanent injuries and significant medical expenses, it is obvious from the face

of the complaint that the plaintiffs' damages exceeded the jurisdictional amount”); Fields

v. Jay Henges Enterprises, Inc., 2006 WL 1875457, at 3 (S.D. Ill. 2006). This Court, in Fields,

held:

                                                    Eleanor Vaughan vs. T.J. Maxx Companies, Inc.
                                                                             Case No.: 3:20-cv-1000
                                                                                         Page 2 of 5
  Case 3:20-cv-01000-MAB Document 1 Filed 09/30/20 Page 3 of 5 Page ID #3




       The purpose of requiring prompt removal of cases in which federal
       jurisdiction is apparent on the face of a complaint is to avoid
       gamesmanship. The “policy and purpose of Congress [is] to effect
       removals as early as possible and avoid unnecessary delay.” Gilardi v.
       Atchison, Topeka & Santa Fe Ry. Co., 189 F. Supp. 82, 85 (N.D.
       Ill.1960). Correspondingly, courts should not encourage parties to “hold [
       ] back” their “federal cards.” Wilson, 668 F.2d at 966. “If a [defendant] has
       good grounds to remove a case to federal court, it cannot experiment in
       state court before seeking removal.” Gallagher v. Max Madsen Mitsubishi,
       No. 90 C 0508, 1990 WL 129611, at *5 (N.D. Ill. Aug. 27, 1990). When a
       defendant fails to effect timely removal of a case that “[is] removable on the
       initial pleading, the plain language of ... [28 U.S.C.] § 1446(b) applies,” so
       that “[if] the notice of removal [is] not filed within 30 days of the date [the
       defendant] was served with the original complaint, the removal [is]
       untimely.” Id.

Fields, 2006 WL 1875457 at 3; see also Century Assets Corp. v. Solow, 88 F. Supp. 2d 659, 661

(E.D. Tex.2000) (noting that a complaint “can facially state a claim over the jurisdictional

amount when there are no numbers in the [complaint] at all,”).

       10.    The extent of the claimed damages are set forth in paragraphs 9 through 14

of Count I, 8 through 13 and 17 through 18 of Count II, and 8 through 13 of Count III.

With regard to the amount in controversy, TJX directs the Court to the following facts:

(1) the Complaint reflects that plaintiff is seeking in excess of $50,000; (2) plaintiff alleges

that she has sustained “severe and permanent injuries to her body,” that she seeks

recovery for past and future pain and suffering, past and future medical bills, lost income,

and disfigurement; (3) plaintiff claims injuries to her head and shoulder, including a full

rotator cuff repair, and treatment recommendations include surgery and almost a year of


                                                    Eleanor Vaughan vs. T.J. Maxx Companies, Inc.
                                                                             Case No.: 3:20-cv-1000
                                                                                         Page 3 of 5
  Case 3:20-cv-01000-MAB Document 1 Filed 09/30/20 Page 4 of 5 Page ID #4




rehabilitation. This establishes, by a preponderance of the evidence, that the amount in

controversy, exclusive of interest and costs, exceeds the sum of $75,000.

       9.     The TJX Companies, Inc. was served with Plaintiff’s Complaint on

September 3, 2020, and The TJX Companies, Inc. files this notice within thirty (30) days,

therefore, this Notice of Removal is being timely filed. See 28 U.S.C. 1446(b)(1).

       10.     Because complete diversity of citizenship exists between Plaintiff and The

TJX Companies, Inc., and the amount in controversy exceeds $75,000, removal to this

Court is proper pursuant to 28 U.S.C. 1332 and 28 U.S.C. 1141.

       11.    The TJX Companies, Inc., simultaneously with the filing of this removal,

has given written notice of the filing of this Notice of Removal to Plaintiff, and will file a

copy of the Notice of Removal with the Clerk of St. Clair County.

       12.    All process, pleadings, and Orders that were filed in the state court action

are attached to this Notice of Removal as The TJX Companies, Inc.’s Exhibit 1.

       WHEREFORE, The TJX Companies, Inc. requests that the above-referenced state

court action be removed from the Circuit Court of St. Clair County, Illinois to this Court,

and that the Court accept jurisdiction of this case and for such other relief as the Court

deems appropriate.




                                                   Eleanor Vaughan vs. T.J. Maxx Companies, Inc.
                                                                            Case No.: 3:20-cv-1000
                                                                                        Page 4 of 5
  Case 3:20-cv-01000-MAB Document 1 Filed 09/30/20 Page 5 of 5 Page ID #5




                                          /s/ Denise Baker-Seal
                                          Denise Baker-Seal, #6255589
                                          BROWN & JAMES, P.C.
                                          Attorneys for The TJX Companies, Inc.
                                          Richland Plaza I, 525 W. Main St., Ste. 200
                                          Belleville, Illinois 62220-1547
                                          618/235-5590; 618/235-5591 (Fax)
                                          dseal@bjpc.com; dowens@bjpc.com



                               AFFIDAVIT OF SERVICE

       I, the undersigned, on the 30th day of September, 2020 electronically filed this
document with the United States District Court, Southern District of Illinois which will
send electronic notification to each of the following:



Ellen Ogden Burford
Attorney at law
2005 Johnson Road
Granite City, IL 62040
ellenburfordlaw@gmail.com
Counsel for Plaintiff

       Under penalties of perjury as provided by law, I certify that the statements in this
affidavit are true.




                                                 /s/ Denise Baker-Seal_________________
24328226.1




                                                  Eleanor Vaughan vs. T.J. Maxx Companies, Inc.
                                                                           Case No.: 3:20-cv-1000
                                                                                       Page 5 of 5
